      Case 2:19-cv-01829-TLN-DB Document 11 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANGELO M. LOVE,                                    No. 2:19-cv-1829 DB P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    DAVIS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.

18   §1983. In an order filed November 16, 2020, this court found plaintiff failed to state any claims

19   cognizable under § 1983. This court dismissed the complaint with leave to amend. Plaintiff was

20   given sixty days to file a first amended complaint. Plaintiff was warned that if he failed to file a

21   timely amended complaint, this action may be dismissed.

22          Sixty days have passed and plaintiff has not filed an amended complaint or otherwise

23   responded to this court’s November 16 order.

24          Accordingly, the Clerk of the Court IS HEREBY ORDERED to randomly assign a district

25   judge to this case; and

26          IT IS RECOMMENDED that this action be dismissed for plaintiff’s failure to comply

27   with a court order and failure to prosecute this action. E.D. Cal. R. 110; Fed. R. Civ. P. 41.

28   ////
                                                        1
      Case 2:19-cv-01829-TLN-DB Document 11 Filed 02/02/21 Page 2 of 2


 1            These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 3   being served with these findings and recommendations, either party may file written objections

 4   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

 5   and Recommendations.” The parties are advised that failure to file objections within the specified

 6   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 7   F.2d 1153 (9th Cir. 1991).

 8   Dated: February 1, 2021

 9

10

11

12

13

14

15

16

17

18   DLB:9
     DLB1/prisoner-civil rights/love1829.FTA
19

20
21

22

23

24

25

26
27

28
                                                        2
